                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HENRY PRATT,                              :      Civil No. 3:19-cv-342
                                          :
              Petitioner                  :      (Judge Mariani)
                                          :
      v.                                  :
                                          :
CLAIR DOLL,                               :
                                          :
              Respondent                  :

                                         ORDER

      AND NOW, this 2nd day of April, 2020, upon consideration of the petition for writ of

habeas corpus, and for the reasons set forth in the Memorandum of the same date, IT IS

HEREBY ORDERED THAT:

      1.      The petition for writ of habeas corpus (Doc. 1) is DISMISSED as moot.

      2.      The Clerk of Court is directed to CLOSE this case.




                                                 __s/ Robert D. Mariani_____________
                                                 Robert D. Mariani
                                                 United States District Judge
